DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  
Information Disclosure Statement
3.	Information disclosure statements (IDS) (four in total), submitted August 20, 2020, have been received and considered by the examiner. 
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.	Claims 64, 71, and 73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
6.	Claim 64 recites “the one or more stacking regions” but this limitation lacks antecedent basis because there is no one or more stacking regions recited in Claim 61, upon which Claim 64 depends.  To advance prosecution, this limitation is being interpreted as being dependent upon Claim 63, which does positively recite one or more stacking regions.
7.	Claim 71 recites “thermal expansions which different as a result of the materials” but this limitation lacks antecedent basis because there is no recitation of what “the materials” are and so it is unclear which materials are affected by the limitation.
8.	Claim 73 recites “a stack height of the carrier element corresponds at least approximately to a total of a thickness of at least one cooling element in a heat transfer region on the one hand and a thickness of at least one cell on the other”.  It is unclear how the limitations “one the one hand” and “on the other” take place in the claim.  To advance prosecution, the claim is being interpreted to mean a stack height of the carrier corresponds to a total of a thickness of the at least one cooling element and at least one cell.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1-65, 68-70, and 72-75 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martz US PG Publication 2011/0293982.
Regarding Claim 61-62 and 72, Marz discloses a cooling module for a cell stack (battery pack assembly) 10, and a cell stack 10, including a plurality of accumulator cells 100 and a plurality of cooling modules 18, meeting Claim 72), wherein the cooling module 18 includes a cooling element (cooling fin) 60 for receiving and passing on a coolant (through flow channels 70, para 0030, 0035), wherein the cooling module includes a carrier element (frame) 20 to which the cooling element 60 is fixed, wherein the carrier element is or includes an injection moulded plastics element (formed by injection molding, para 0026) that is fixed to the cooling element by being directly moulded to it (the frame can be formed around plates 64/66 of cooling element 60 using an injection molding process, paras 0030, meeting Claim 62) (see at least Figs 1-7, paras 0025-0036).  
Regarding Claim 63, the carrier element 20 includes one or more stacking regions, which include (wall members) 50 by means of which a plurality of carrier elements 20 of the same construction are stackable on top of one another in a stack direction (para 0028 recites that wall members align the repeating frames in the stacked relation).  
Regarding Claim 64, the one or more stacking regions also include at least one clamping portion for clamping a plurality of carrier elements 20 together by means of a clamping device (see Figs 1, 4) since para 0026 recites that apertures 38 receive tension rod assembly 14 (including top portions of the tension rod assembly that look like nuts) to hold all cooling modules, batteries, and end plates under compression in the stacked relation, which the skilled artisan would consider the same as clamping.
Regarding Claim 65, the carrier element 20 of Marz includes one or more side parts (shoulders) 54/56 that each include one or more anchoring portions for anchoring the carrier element 20 onto the cooling element, since shoulders 54/56 carry an adhesive 68 that secures the plates 64/66 to the carrier element 20 (see at least e.g. para 0030, Fig. 5).
Regarding Claim 68, the carrier element 20 of Marz has one or more side parts (legs) 32/34 that each include a plurality of anchoring portions (wall members) 50 and a plurality of compensation regions (recesses) 46, wherein the anchoring portions and the compensation regions are arranged alternatively in a peripheral direction of the carrier element 20 in which the carrier element 20 surrounds the cooling element 60 (see Fig. 4 and para 0028).  Anchoring portions 50 are considered anchoring because they allow the battery cells to be anchored or retained in the module and compensation regions 46 are compensating because they provide a spatial compensation in between the anchoring portions to allow for battery conductive tabs 102/104 to be received (see para 0028). The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
Regarding Claim 69, the carrier element 20 of Marz has four corner elements  (tabs) 36 and four side parts (legs) 26/28/30/32, each connecting two corner elements to one another, wherein the corner elements 36 and the side parts jointly form a frame element surrounding the cooling element 60 (see Figs and para 0026).  
Regarding Claim 70, Fig. 1 of Marz shows that the carrier element 20 forms a wall portion of a housing of a cell stack 10, which is an electrical energy storage device. The Office notes that a wall portion and housing do not have any special definition and so the stacked carrier elements together are considered forming a wall portion of a housing, since the cells are housed by the stacked carriers.
Regarding Claim 73, the carrier element 20 of Marz has a stack height that corresponds at least approximately to a total of a thickness of at least one cooling element in a heat transfer region and a thickness of at least once cell, since the wall members 50, in the stacking region, are designed to hold the 100 between the carrier element 20 and an adjacent carrier element 20 and the carrier element 20 is bounded on the opposing side by a cooling element plate (see Figs 1, 4-7 and para 0028).
Regarding Claim 74, Fig. 1 of Marz shows that, in the stacked condition, the carrier elements 20 of the cooling modules form a side wall of a housing encasing the cells and the cooling elements, wherein the side wall is at least approximately uninterrupted in both a stack direction and a peripheral direction.  
Regarding Claim 75, Fig. 1 of Marz shows that the cell stack 10 includes a stack of carrier elements that is provided at both ends with a respective end plate 12, wherein the two end plates form clamping plates between which the carrier elements are clamped together, since the nuts of the tension assembly 14 are placed on at least one outer surface of an end plate, and the end plates 12 are held with cooling modules and battery cells under compression via 14 (para 0026).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 66 and 67 are rejected under 35 U.S.C. 103 as being obvious over Martz US PG Publication 2011/0293982.
Regarding Claim 66, Marz discloses the claimed cooling module for a cell stack of claim 65, the rejection of which is incorporated herein in its entirety, including one or more moulded-on elements 54/56 described above.  As explained above, Marz discloses that the carrier element 20 can be molded onto the cooling element 60, and while Marz does not specifically recite that the moulded-on elements 54/56 are moulded directly onto the cooling element, since the moulded-on elements are in direct contact with the cooling element 60 (Fig. 8), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to mould the moulded-on elements of Marz directly on the cooling element 60 to ensure secure contact between the elements since the use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04).  Marz further discloses one or more web elements (beads) 58/59 for connecting (albeit indirectly) the moulded-on elements to a wall portion of a side part of the carrier element 20 (see at least Figs 5-6 and paras 0026-0031).  
Regarding Claim 67, Marz discloses that the carrier element 20 holds the cooling element 20 using shoulders 54/56 (as explained above), which are side parts that each include one or more compensation regions (the portions of the legs 30/32 that have the beads 58/59 are considered compensation regions since they ensure coupling between the cooling element 60 and carrier element 20)  and further discloses that the cooling element can be coupled to the carrier element 20 using a snap fit (see e.g. para 0030, Fig. 20 and the cooling element 60 using resilient elements at side parts of the carrier element 20 in order to allow “snap fit”.  The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
11.	Claim 71 is rejected under 35 U.S.C. 103 as being unpatentable over Martz US PG Publication 2011/0293982, as applied to Claim 70, and further in view of Schumann US PG Publication 2014/0045005.
Regarding Claim 71, Marz discloses the claimed cooling module for a cell stack of claim 70, the rejection of which is incorporated herein in its entirety.  Marz fails to specifically disclose wherein the wall portion of the carrier element has at least in part an undulating structure, wherein as a result of the undulating structure a plurality of compensation regions are formed for the equalization of thermal expansions which differ as a result of the materials.  However, in the same field of endeavor of battery housings, Schumann discloses a battery housing that has a wave-shape (which is considered an undulating structure) that serves as a spring element in order to have adequate elasticity to accommodate volume expansion in the system (see para 0010, Fig. 1).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include a wave-shaped feature in the housing of Marz because Schumann teaches that this allows for expansion of components of the system.  Although the wave-shape or undulating structure of Schumann is on a single cell housing and not a module housing, the skilled artisan would have found the teaching applicable because any volume expansion of the battery cells of Marz would be beneficially accommodated by the undulating structure taught by Schumann.  Further, although Schumann does not specifically ref to In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729